Citation Nr: 0915542	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of diabetes mellitus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In a July 2006 decision, the Board denied the Veteran's 
claim.  The Veteran appealed this issue to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2008 Memorandum Decision, the Court set aside the Board's 
July 2006 decision and remanded the matter for 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2008 Memorandum Decision, the Court determined 
that the November 2004 VA examination was inadequate for 
rating purposes.  The examination failed to address any 
regulation of the Veteran's activities.  An evaluation of 40 
percent is for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2008).  The Court notes that 
regulation of activities requires evidence that it is 
medically necessary for a veteran to avoid strenuous 
occupational and recreational activities.

Therefore, a remand is necessary to afford the Veteran a VA 
examination.  The examiner must base the opinion on a review 
of the Veteran's medical history and provide an opinion as to 
whether the Veteran's diabetes mellitus requires regulation 
of activities.

Furthermore, the Board finds that the Veteran should be 
afforded updated VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice.

2.  Schedule the Veteran for a VA 
examination regarding his diabetes 
mellitus.  The examiner must be provided 
with the claims file and must indicate a 
review of the Veteran's medical history.  
The examiner is asked to evaluate the 
level of severity of the Veteran's 
diabetes mellitus.

The examiner must provide an opinion as to 
the following:

a.  Does the Veteran's diabetes 
mellitus require insulin, 
restricted diet, and regulation of 
activities?

b.  With regard to regulation of 
activities, is it medically 
necessary for the Veteran to avoid 
strenuous occupational and 
recreational activities?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




